Response to Amendment
This office action has been issued in response to Applicant's Amendment filed on October 27, 2021.  Claims 1, 3-11 and 13-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on 10/27/21 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The applicant argues on pages 6-8 that Vayrynen does not teach highlighting a subset of elements… while continuing to display the elements of the list… not associated with the type of the first element.
Examiner disagrees.  The new grounds of rejection manipulates display format and the type of data set displayed (size of font, col. 7, lines 30-48, Cragun).
The combination of Vayrynen/Cragun also text summarizes the feature of highlighting the text that is scrolled.  For instance, the claim limitation rejected respectively, “determining a second element of the list of elements having a type that is the same as the type of the first element and being a closest element in the list of elements of the same type as the type of the first element (Paragraph ” focuses on filtering particular set of data such as emails by the same type of user.  This in combination with highlighting/changing color of particular data to perform filtered scrolling reads on the claimed limitation.  If Applicants believe that Applicant’s specification of figures 5a-5c disclose additional features he is welcome to claim them in more details.  However, sorting, scrolling, filtering and highlighting of specific subject matter is clearly anticipated by Vayrynen/Cragun combination, as rejected and explained herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 8-11, 13, 14, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vayrynen (USPN. 2013/0132883 A1 in view of Cragun et al (USPN. 8,898,595).

a method and system (Paragraph 0001, method) of discrete scrolling (Paragraph 0007, scrolling through a filtered sub-set of the list of items) between elements in a list of elements (Paragraph 0006, list of items), the method comprising: 

displaying, on a screen of a computing device (Paragraph 0006, a user interface of an electronic device; Paragraph 0026, screen of a device), a list of elements (Paragraph 0006, list of items); 

receiving, via an input interface, display and seletion (Paragraph 0012, user input may be a gesture which comprises one or more of a tap, a swipe, a slide, a press, a hold, a rotate gesture, a static hover gesture proximal to the device, a moving hover gesture proximal to the user interface of the device, bending at least part of the device, squeezing at least part of the device, a multi-finger gesture, tilting the device, or flipping the device. Such a gesture may be made by a user using their finger(s) to interact with a touch-sensitive display on a portable electronic device, for example), a selection of a first element of the list of elements (Paragraph 0006, detect a user input from a user interface); 

determining, with an electronic processor of the computing device (Abstract, processor), a type of the first element in response to receiving the selection of the first element (Paragraph 0009 and 0032-0033, Filtered scrolling may be based upon a filtering criterion which is determined according to a property of at least one item in the list of items; Paragraph 0012, the user input instructs the apparatus to filter a list of items and scroll through.   Figures 4b); 

determining a second element of the list of elements having a type that is the same as the type of the first element and being a closest element in the list of elements of the same type as the type of the first element (Paragraph 0080, Figures 4a-4d, after a user has selected to filter scroll by the GMAIL type ; 

highlighting a subset of elements of the list of elements within the list of elements, while continuing to display the elements of the list of elements that are not associated with the type of the first element, wherein the subset of elements includes at least the second element and each of the elements of the subset of element is associated with the same type as the type of the first element (Paragraph 0090, left, center and right columns/areas (or top, middle and bottom strips/areas) of the display need not be marked as such by separating lines, or any labels being displayed on screen. One may consider such unmarked areas as `virtual` columns/strips/areas. In some example embodiments, the `virtual` columns/strips/areas defined to allow a user to make a particular user input may be highlighted to a user upon the user making a particular user input associated with that column/strip/area. The highlighting of the area may be made by the area where the input is made briefly changing colour, or flashing, when a user makes a particular user input in that location. In this way, the user would know which part of the display he or she is using to perform filtered scrolling. A label associated with the filtering criterion may also be briefly displayed upon the user making a particular user input, such as flashing up the label "Gmail". Alternatively, the label and/or highlighting may remain displayed for the duration of the particular user input).

receiving, at the electronic processor of the computing device, a scroll command (Figure 4c and Paragraph 0081, teach that a scroll command is entered by a user sliding his finger down the user interface arrow); and 

in response to receiving the scroll command, displaying the second element at a predetermined location on the screen of the computing device (Paragraph 0081 and Figures 4b and 4c, FIG. 4c then shows the user continuing his particular user input 446 by sliding his finger down the user interface element arrow 422. The sub-set of the list of items displayed on the touch-sensitive screen 402 is being scrolled through as a result of the user providing a further, for example, particular user input (e.g. sliding his finger 446) down the user interface element (the Gmail arrow 422). FIG. 4b corresponds to the start of the particular user input and shows an e-mail from Debbie Hudson 404 at the top of the displayed sub-set of the list of items. In FIG. 4c, after some time has passed and the user has provided his (e.g. further) particular user input (of sliding his finger down the Gmail arrow) for longer than in FIG. 4b, the e-mail from Debbie Hudson 404 has moved off the top of the display and is no longer visible in FIG. 4c. E-mails in the filtered sub-set of the list of items which are displayed lower on the display in FIG. 4b are now displayed higher on the display in FIG. 4c, such as those e-mails received from Wilson Leggett 428 and Jon Stevenson 430. E-mails in the sub-set of the list of items which were not displayed in FIG. 4b, as they were too far down the list to be shown on screen, can now be seen 432, 434, 436, 438 in FIG. 4c since the scrolling has progressed. It can also be seen that the apparatus now displays (in FIG. 4c) the e-mail received from FastMoving Ltd. 434 which was the e-mail which the user wished to read);

scrolling the subset of elements at a first scroll rate based on the scroll command (pars. 86 and 90, scroll based on user command/input), but Vayrynen does not explicitly teach “scrolling the elements of the list of elements that are not associated with type of the first element at a second scroll rate, which is slower than the first scroll rate and not based on the scroll command.  However, Cragun teaches scrolling quickly and slowing down the scroll rate resulting in displaying different data set (fig. 7 and col. 7, lines 30-48, Cragun).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to integrate different scrolling rate features in Vayrynen scrolling 


As for Claim 3, Vayrynen/Cragun combined teach,
the method of claim 1 as disclosed above, wherein displaying the second element at the predetermined location of the screen includes displaying the second element at a center of the screen of the computing device (Paragraph 0082, since the user performed filtered scrolling in order to find an e-mail of interest 434 the apparatus continues to display the e-mail which was at the centre of the display before release of the particular user input after the input is released. In this way the user does not "lose his place" in the list and is able to then perform further interactions with the apparatus, such as, for example, tapping the e-mail item from FastMoving Ltd. in order to read it. In other embodiments, release of the user's finger may just show the filtered list of items as at the time of release, Vayrenen).

As for Claim 4, Vayrynen/Cragun combined teach,
the method of claim 1 as disclosed above, wherein displaying the second element at the predetermined location of the screen includes displaying the second element at the top of the screen of the computing device (Paragraphs 0089 and 0090, the apparatus displays in the centre, top area, right side, bottom area, left side, and the middle, Vayrynen).

As for Claim 8, Vayrynen/Cragun combined teach,
the method of claim 1 as disclosed above, further comprising displaying elements of the list of elements that are adjacent to the second element while the second element is displayed at the predetermined location of the screen of the computing device, the elements that are adjacent to the second element being associated with at least one type different than the type associated with the first element and the second element (See Vayrynen: Paragraph 0081 and Figures 4b and 4c, FIG. 4c then shows the user continuing his particular user input 446 by sliding his finger down the user interface element arrow 422. The sub-set of the list of items displayed on the touch-sensitive screen 402 is being scrolled through as a result of the user providing a further, for example, particular user input (e.g. sliding his finger 446) down the user interface element (the Gmail arrow 422). FIG. 4b corresponds to the start of the particular user input and shows an e-mail from Debbie Hudson 404 at the top of the displayed sub-set of the list of items. In FIG. 4c, after some time has passed and the user has provided his (e.g. further) particular user input (of sliding his finger down the Gmail arrow) for longer than in FIG. 4b, the e-mail from Debbie Hudson 404 has moved off the top of the display and is no longer visible in FIG. 4c. E-mails in the filtered sub-set of the list of items which are displayed lower on the display in FIG. 4b are now displayed higher on the display in FIG. 4c, such as those e-mails received from Wilson Leggett 428 and Jon Stevenson 430. E-mails in the sub-set of the list of items which were not displayed in FIG. 4b, as they were too far down the list to be shown on screen, can now be seen 432, 434, 436, 438 in FIG. 4c since the scrolling has progressed. It can also be seen that the apparatus now displays (in FIG. 4c) the e-mail received from FastMoving Ltd. 434 which was the e-mail which the user wished to read).

As for Claim 9, Vayrynen/Cragun combined teach,
the method of claim 1 as disclosed above, wherein displaying the second element at the predetermined location of the screen of the computing device includes, while continuing to display the elements of the list of elements that are not associated with the type of the first element (col. 7, lines 30-48, page browsed and element/data scrolled is displayed, Cragun),
 skipping at least one element of the list of elements, between the first element and the second element, that is associated with a different type than the first type associated with the first element and the second element (Figures 4a-d, show that a list is displayed, which a user can select a type to scroll through.  When the user selects to scroll through Gmail emails, the list skips over elements 406, 410, 412, 414, 440, 442, and 444, Vayrynen, see also col. 7, Cragun in displaying and manipulating the data displayed based on scroll rate).

As for Claim 10, Vayrynen/Cragun further teaches the method of claim 1 as disclosed above, wherein receiving, via an input interface, the selection of the first element includes receiving an input via a touchscreen, and wherein receiving the scroll command includes receiving the scroll command via the touch screen (Paragraph 0027, The user interface of the electronic device may comprise one or more of a touchpad, a touch-screen, a stylus and pad, a virtual keyboard, a virtual button, a symbol, a scriber, an accelerometer, a wand, a pointing stick, a mouse, a physical keyboard, a joystick, a remote controller, a physical button, a motion detector, or a position detector, Vayrynen).

As for Claims 12-14 and 18-20, they contain limitations that are analogous to those of claims 2-4 and 8-10 above.  Therefore, the same rejection applies to claims 12-14 and 18-20 as have been applied to claims 2-4 and 8-10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vayrynen/Cragun as applied to claims 1 and 11 above, and further in view of Moore et al. Pub. No.: US 2013/0275151 A1, hereinafter Moore.

As for Claim 5, Vayrynen/Cragun further teaches the method of claim 1 as disclosed above.
Vayrynen/Cragun do not explicitly teach wherein displaying the list of elements includes displaying a list of events arranged in a chronological order.
However, Moore teaches wherein displaying the list of elements includes displaying a list of events arranged in a chronological order (Moore Abstract, display a timeline screen of events in chronological order, Moore).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the scrolling list of Vayrynen/Cragun with the event timeline of Moore by supplementing the event timeline in Vayrynen modified GUI.  One would have been motivated to implement event timeline in Vayrynen/Cragun to simplify timely and collaborative clinical decision-making, and enable healthcare systems to better track quality metrics using event timeline (Moore Paragraph 0019).

the method of claim 5 as disclosed above, wherein determining the type of the first element includes determining a type of activity associated with each event of the list of events (Vayrynen Paragraph 0009 and 0032-0033, Filtered scrolling may be based upon a filtering criterion which is determined according to a property of at least one item in the list of items; Paragraph 0012, the user input instructs the apparatus to filter a list of items and scroll through. )

As for Claim 7, the combination of Vayrynen/Cragun and Moore further teaches the method of claim 6 as disclosed above, wherein displaying the list of events includes displaying a list of public safety events, and wherein determining the type of activity associated with each event of the list of events includes determining whether the type of activity is one selected from a group consisting of a gun pull event, a robbery event, an on patrol event, a car incident event, an accident event, a fire event, and a medical emergency event (Moore Paragraph 0099, FIG. 9 depicts an example patient data dashboard 900. In some implementations, the dashboard can provide a timeline 902 of patient data and/or patient information associated with a particular patient. In some examples, the timeline 902 provides an interactive, chronological ordering of medical events associated with the particular patient. More particularly, the timeline 902 can include graphical representations of one or more medical events provided in chronological order. In the depicted example, example events include hospital admission ( event 904a, 904e), hospital discharge ( event 904d), alarms ( events 904b, 904g), lab results ( event 904e), ECG testing ( event 9040, and/or any other appropriate event. In some examples, each graphical representation of an event provides summary information associated with the event (e.g., date/time of the event, type of event, notes describing the event; Moore Paragraph 0116, In some implementations, the timeline 1007 can be filtered to display specific event categories. In some examples, the timeline 1007 can be filtered based on the icons 1010, 1012, 1014, 1016, 1018, 1020 to provide respective .

As for Claims 15-17, they contain limitations that are analogous to those of claims 5-7 above.  Therefore, the same rejection applies to claims 15-17 as have been applied to claims 5-7 above.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 3, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153